DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-21 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 recites the limitation “the continuing lane” in line 12.  This limitation should be “the target continuing lane” for consistency.  
Claim 7 recites the limitation “designated a turn-only lane”, which is confusing and grammatically incorrect.  The Office recommends “a designated turn-only lane”.  
Appropriate correction is required.
Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have gray shading in icons.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black and white line drawings and, then, resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2021/0094558 to Garcia et al.
As per claim 1, Garcia discloses a method of operating a vehicle in an autonomous driving mode (Garcia; At least paragraph(s) 22), the method comprising:
identifying, by one or more processors, a source lane along a roadway, the source lane being associated with a road user other than the vehicle (Garcia; At least paragraph(s) 83);
identifying, by the one or more processors according to a first trained machine learning model, a target continuing lane, the target continuing lane being an impermissible lane that the road user may move toward (Garcia; At least paragraph(s) 22, 49, 55 and 56);
receiving, by one or more sensors of a perception system of the vehicle, sensor data associated with objects in an external environment of the vehicle including the road user (Garcia; At least paragraph(s) 83);
generating, by the one or more processors according to a second trained machine learning model and the received sensor data, a continuing lane driving behavior prediction for the road user along the continuing lane (Garcia; At least paragraph(s) 45, 66, 78, 79, and 82; another model is used to predict a vehicle based on the historical map and sensor data, and the various models can be machined learned as understood by at least paragraph(s) 44 and 56); and
controlling, by the one more processors, the vehicle in the autonomous driving mode based on the continuing lane driving behavior prediction (Garcia; At least paragraph(s) 83, 85, and 88).
As per claim 2, Garcia discloses wherein identifying the source lane includes fetching map information within a curtain radius of a current location of the vehicle (Garcia; At least paragraph(s) 54, 55, and 57).
As per claim 3, Garcia discloses wherein identifying the target continuing lane includes identifying a set of possible driving locations exiting from the source lane (Garcia; At least paragraph(s) 55, 57, and 58, and figure 4).
As per claim 4, Garcia discloses wherein, prior to controlling the vehicle, the method further includes generating a motion plan for the vehicle based at least in part on the continuing lane driving behavior prediction (Garcia; At least paragraph(s) 57-60, 63 and 66).
As per claim 5, Garcia discloses further comprising, prior to controlling the vehicle, assigning a likelihood to the continuing lane driving behavior prediction (Garcia; At least paragraph(s) 57-60, 63, and 66).
As per claim 6, Garcia discloses further comprising generating one or more continuing lane driving behavior predictions based on the assigned likelihood of the continuing lane driving behavior prediction (Garcia; At least paragraph(s) 57-60, 63, and 66).
As per claim 7, Garcia discloses wherein the target continuing lane either (i) continues straight from designated a tum-only lane, or (ii) makes a tum from a lane that is designated to continue straight only (Garcia; At least paragraph(s) 55).
As per claim 8, Garcia discloses wherein identifying the target continuing lane includes:
identifying any candidate continuing lanes (Garcia; At least paragraph(s) 55, 57, and 58, and figure 4);
evaluating all candidate continuing lanes by the first trained machine learning model to identify a score for each candidate continuing lane (Garcia; At least paragraph(s) 49, 55, 57, and 58); and
evaluating whether the score for a given one of the candidate continuing lanes exceeds a threshold and is higher than the scores for all other candidate continuing lanes (Garcia; At least paragraph(s) 85, 87, and 88).
As per claim 9, Garcia discloses wherein when the score for the given candidate continuing lane exceeds the threshold and is higher than the scores for all other candidate continuing lanes, the method includes identifying the given candidate continuing lane as the target continuing lane (Garcia; At least paragraph(s) 85, 87, and 88).
As per claim 10, Garcia discloses wherein when the score for the given candidate continuing lane does not exceed the threshold or is not higher than the scores for all other candidate continuing lanes, the method does not identify the given candidate continuing lane as the target continuing lane (Garcia; At least paragraph(s) 85, 87, and 88).
As per claim 11, Garcia discloses wherein the first trained machine learning model is trained according to one or more source lane features and one or more target lane features (Garcia; At least paragraph(s) 49, 54, 55, and 60).
As per claim 12, Garcia discloses wherein the one or more source lane features and the one or more target lane features each include at least one of a lane heading, a speed limit, lane curvature, lane incline, lane camber, signage, a traffic light, or an exit point (Garcia; At least paragraph(s) 53, 60, 70, and 94).
As per claim 13, Garcia discloses wherein the first trained machine learning model is further trained according to one or additional features associated with both a source lane and a target lane (Garcia; At least paragraph(s) 49, 54, 55, and 60).
As per claim 14, Garcia discloses wherein the one or more additional features includes at least one of a heading difference between the source lane and the target lane, a distance between the source lane and the target lane, or a lateral distance between the source lane and the target lane (Garcia; At least paragraph(s) 49, 54, 55, 60, and 67).
As per claim 15, Garcia discloses wherein generating the continuing lane driving behavior prediction includes:
running the second trained machine learning model for each candidate continuing lane to identify all candidate continuing lane actions for the road user (Garcia; At least paragraph(s) 82 and 83);
evaluating all candidate continuing lane actions to identify a score for each candidate continuing lane action (Garcia; At least paragraph(s) 82 and 83); and
evaluating whether the score for a given one of the candidate continuing lane actions exceeds a threshold and is higher than the scores for all other candidate continuing lane actions (Garcia; At least paragraph(s) 85 and 88).
As per claim 16, Garcia discloses wherein when the score for the given candidate continuing lane action exceeds the threshold and is higher than the scores for all other candidate continuing lane actions, the method includes generating the continuing lane driving behavior prediction according to the given candidate continuing lane action (Garcia; At least paragraph(s) 85, 87, and 88).
As per claim 17, Garcia discloses wherein when the score for the given candidate continuing lane action does not exceed the threshold or is not higher than the scores for all other candidate continuing lane actions, the method does not generate the continuing lane driving behavior prediction according to the given candidate continuing lane action (Garcia; At least paragraph(s) 85).
As per claim 18, Garcia discloses wherein the second trained machine learning model is trained according to one or more lane features and one or more agent features, the one or more agent features being associated with the road user (Garcia; At least paragraph(s) 78, 79, and 83).
As per claim 19, Garcia discloses wherein: the one or more lane features includes at least one of a lane heading, a speed limit, lane curvature, lane incline, lane camber, signage, a traffic light, or an exit point (Garcia; At least paragraph(s) 53, 60, 70, and 94); and
the one or more agent features includes at least one of an agent history, a current location, speed, acceleration, heading, use of a turn signal or use of a hazard signal (Garcia; At least paragraph(s) 78, 79, and 83).
As per claim 20, Garcia discloses wherein the second trained machine learning model is further trained according to one or additional features associated with both the lane features and the agent features (Garcia; At least paragraph(s) 79).
As per claim 21, Garcia discloses wherein the one or more additional features includes at least one of a distance between the current location of the road user and the lane, or a difference between the heading of the road user and the heading of the lane (Garcia; At least paragraph(s) 79).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669